Citation Nr: 0516329	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed Crohn's 
disease.  

2.  Entitlement to service connection for headaches and 
ringing in the ears, claimed as due to head trauma.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran is seeking service connection for Crohn's 
disease, which he believes had its onset while he was on 
active duty.  In support of his claim, he has pointed to 
treatment records showing that he was diagnosed with Crohn's 
disease in 1973, which is approximately five years following 
his separation.  

The veteran has also reported that he was treated at a VA 
Hospital Clinic in 1968 for abdominal pain, which he believes 
was a manifestation of his disease.  

He is also seeking service connection for headaches and 
ringing in his ears, which he believes to be due to head 
trauma sustained in service.  In support of his claim, he has 
pointed to service medical records showing that he sustained 
a laceration of the scalp in August 1968 after hitting his 
head on a hatch.  

In a July 2003 letter, a private physician found that the 
symptoms described by the veteran as having occurred shortly 
after his discharge could have been manifestations of his 
subsequently diagnosed Crohn's disease.  In light of this 
opinion, the Board finds that a VA examination is warranted 
to clarify the etiology of his claimed disability.  

The Board notes that VA outpatient treatment records dated 
through July 2003 are associated with the claims folder and 
appear to be negative for any findings of headaches or 
ringing in his ears.  

However, in a VA Form 9 received in February 2004, the 
veteran asserted that he had been receiving treatment for 
these problems from the VA Medical Center (MC) in Buffalo.  
Therefore, while this case is in remand status, the RO should 
obtain the veteran's VA treatment records since July 2003.  

The Board also notes that, in general, lay persons are not 
considered competent to offer opinions on medical matters, 
such as causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The Court also held that the veteran's disability in that 
case, pes planus, was of the type that "lends itself to 
observation by a lay witness".  

The Board believes that the veteran's complaints of headaches 
and ringing in his ears are in the nature of symptoms to 
which the veteran, as a layperson, may testify.  See Falzone, 
8 Vet. App. at 403.  

In light of these complaints, and because there is evidence 
of the veteran having sustained a head injury in service, the 
Board finds that a VA examination is warranted to determining 
the etiology of his headaches and ringing in the ears.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him since 
service for his claimed disabilities.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  Regardless of whether the veteran 
responds, the RO should obtain all 
available treatment records pertaining to 
the veteran from the VAMC in Buffalo 
since July 2003.  

3.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
examination to determine the nature and 
likely etiology of his complaints of 
headaches and ringing in the ears.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All studies or tests 
deemed necessary by the examiner should 
be performed.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by 
headaches and/or ringing in the ears due 
to his head injury or to any other 
incident in service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

4.  The RO should also schedule the 
veteran for a VA examination to ascertain 
the nature and likely etiology of the 
claimed Crohn's disease.  The claims 
folder must be provided to the examiner 
for review.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
disability.  The examiner should be asked 
to indicate whether is it at least as 
likely as not that such disability had 
its clinical onset during his period of 
military service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.

5.  The RO should adjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue an supplemental statement of the 
case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


